Sherwood, J.
Indicted for burglary and larceny, defendant went acquit of the former crime, but was found guilty of grand larceny and his punishment assessed at two years in the penitentiary. That portion of the indictment pertinent to the present investigation is the following: “And certain of the said goods, wares, and merchandise, in said store building, then and there so kept and deposited, being found, to wit, eighteen rings, a large number of handkerchiefs, to wit, four silk handkerchiefs, and divers other articles of merchandise, the exact kinds, quality, number, and description can not here be given, for the reason that it is to these grand jurors unknown, said goods, wares, and merchandise, belonging to Nute Higgins and of the aggregate value of $35, feloniously and burglariously, did then and there take, steal, and carry away.”
On the trial Higgins swore, in chief, that in the nighttime his store at Osgood was broken into, and eighteen rings, four silk handkerchiefs, and one hun*623dred and twenty-five pennies, were taken. On cross-examination he stated that about a pound of tobacco and five or six dozen eggs were also taken. He further testified that he was a witness before the grand jury when the indictment was found, and knew then that all the articles above mentioned had been stolen.
The evidence on the part of the state left.it extremely doubtful whether the articles stolen reached the value of $30. For this reason an instruction asked by defendant as to petit larceny should have been given and it was error to refuse it or one of similar import. And the indictment was good as to petit larceny, as several articles were mentioned, the stealing of any one of which would constitute that crime.
Error was also committed in this regard: The portion of the indictment heretofore set forth, states that certain of the articles alleged to have been stolen were unknown to the grand jury, but the testimony of Higgins, the proprietor of the store, showed that when he was testifying before the grand jury he knew just what articles had been stolen, so that ordinary diligence on the part of that body would have enabled its members to have learned precisely what other articles beside those mentioned were stolen. This state of facts thus disclosed by the evidence renders the indictment bad as to grand larceny and as to the other articles not mentioned under the ruling in State v. Stowe, 132 Mo. 199, and cases cited.
For these reasons without adverting to other errors, we reverse the judgment and remand the cause.
All concur.